DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, & 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vexo et al, hereinafter Vexo (U.S. 2011/0063224 A1).
In regards to claim 1, Vexo discloses: a system comprising: a processor 3cause display of a virtual input device on a display device, the virtual 4input device corresponding to a pressure sensitive surface, and 5perform different tasks responsive to different touch pressures applied 6on a first location of the pressure sensitive surface (Vexo, figs. 1-3, 6, & 7A-B: processor 12, display device 16, & virtual input device 20 - disclosed in abstract, ¶ [0026]- ¶ [0027], ¶ [0038], ¶ [0042]- ¶ [0043], ¶ [0053]- ¶ [0054], ¶ [0058], & ¶ [0076]; note, hovering and non-hovering pressures correspond to claimed “different touch pressures”).
In regards to claim 2, Vexo discloses: the system of claim 1, wherein the different tasks comprise: 2cause display of a feedback indication relative to a control element of the 3virtual input device responsive to a first touch pressure applied on the first location of 4the pressure sensitive surface, and 5activate the control element of the virtual input device responsive to a different 6second touch pressure applied on the first location of the pressure sensitive surface (Vexo, figs. 1-3, 6, & 7A-B: processor 12, display device 16, & virtual input device 20 - disclosed in abstract, ¶ [0026]- ¶ [0027], ¶ [0038], ¶ [0042]- ¶ [0043], ¶ [0053]- ¶ [0054], ¶ [0058]- ¶ [0059], & ¶ [0076]; note, the office is relying on the concept of mimicking hand/finger(s)/thumb(s) indicators associated with first touch pressure that are tracked when user is entering a keyboard entry with a second touch pressure).  
11 In regards to claim 3, Vexo discloses: the system of claim 1, wherein the pressure sensitive surface is part of a 2touch sensitive display screen or a touchpad (Vexo, figs. 2 & 4, disclosed in ¶ [0043], ¶ [0051]- ¶ [0052], ¶ [0059], & ¶ [0076]).  
1 In regards to claim 4, Vexo discloses: the system of claim 1, wherein the processor is to receive indications of the 2different touch pressures from a real input device that includes the pressure sensitive 3surface (Vexo, figs. 1-3, 6, & 7A-B: processor 12, display device 16, & virtual input device 20 - disclosed in abstract, ¶ [0026]- ¶ [0027], ¶ [0038], ¶ [0042]- ¶ [0043], ¶ [0053]- ¶ [0054], ¶ [0058]- ¶ [0059], & ¶ [0076]; note, hovering and non-hovering pressures correspond to claimed “different touch pressures”).
claim 6, Vexo discloses: the system of claim 1, wherein the processor is to cause display of 2simulated reality content and display of the virtual input device in conjunction with the 3simulated reality content (Vexo, figs. 1-3, disclosed in abstract & ¶ [0038], ¶ [0059], & ¶ [0078]; note, “mimic”).  
111In regards to claim 10, Vexo discloses: a simulated reality input device comprising: 2a pressure sensitive surface; and 3a controller to: 4in response to a first touch pressure applied at a first location on the 5pressure sensitive surface, send a first indication to a simulated reality system that 6displays simulated reality content and a virtual input device representing the input 7device, and 8in response to a different second touch pressure applied at the first 9location on the pressure sensitive surface, send a second indication to the simulated 10reality system (Vexo, figs. 1-3, 6, & 7A-B: processor 12, display device 16, & virtual input device 20 - disclosed in abstract, ¶ [0026]- ¶ [0027], ¶ [0038], ¶ [0042]- ¶ [0043], ¶ [0053]- ¶ [0054], ¶ [0058]- ¶ [0059], & ¶ [0076]; note, the office is relying on the concept of mimicking hand/finger(s)/thumb(s) indicators associated with first touch pressure that are tracked when user is entering a keyboard entry with a second touch pressure).  
1 In regards to claim 14, Vexo discloses: a non-transitory machine-readable storage medium storing instructions that 2upon execution cause a system to: 3cause display of simulated reality content and a virtual input device, the virtual 4input device corresponding to a pressure sensitive surface; 5in response to a first indication of a first touch pressure applied on a first 6location of the pressure sensitive surface, cause display of a feedback indication 7relative to a control element of the virtual input device; and 8in response to a second indication of a different second touch pressure 9applied on (Vexo, figs. 1-3, 6, & 7A-B: processor 12, display device 16, & virtual input device 20 - disclosed in abstract, ¶ [0026]- ¶ [0027], ¶ [0038], ¶ [0042]- ¶ [0043], ¶ [0053]- ¶ [0054], ¶ [0058]- ¶ [0059], & ¶ [0076]; note, the office is relying on the concept of mimicking hand/finger(s)/thumb(s) indicators associated with first touch pressure that are tracked when user is entering a keyboard entry with a second touch pressure; in addition, the office construes non-transitory machine readable storage medium to correspond to operating system (OS) 24 storage medium – where instructions m as described in ¶ [0038]).  
1 In regards to claim 15, Vexo discloses: the non-transitory machine-readable storage medium of claim 14, wherein the virtual input device is one or a combination of a virtual keyboard (Vexo, fig. 2, disclosed in ¶ [0023]; note, claim is in alternative form due to “one or”), a virtual trackpad, a virtual touchscreen, and a virtual arrangement of function keys.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vexo in view of Marggraff et al, hereinafter Marggraff (U.S. 2017/0123492 A1).
1In regards to claim 11, Vexo discloses: the simulated reality input device of claim 10, but fails to disclose: further comprising: 2a vibrator to cause vibration of a portion of the pressure sensitive surface in 3response to at least one selected from among: a user touch on the pressure 4sensitive surface with the first touch pressure, a user touch on the pressure sensitive 5surface with the second touch pressure, activation of a control element, or a user 6touch on the pressure sensitive surface moving between different locations of the 7pressure sensitive surface.  
However, Marggraff discloses: further comprising: 2a vibrator to cause vibration of a portion of the pressure sensitive surface in 3response to at least one selected from among: a user touch on the pressure 4sensitive surface with the first touch pressure (Marggraff, figs. 1A-1C, disclosed in ¶ [0007]- ¶ [0009], ¶ [0028], & ¶ [0039]- ¶ [0040]; note, claim is in alternative form due to “at least one selected from”), a user touch on the pressure sensitive 5surface with the second touch pressure, activation of a control 
Marggraff and Vexo are considered to be analogous art because both are in the same field of endeavor related to simulating touch display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the simulated reality input device of Vexo to further comprise: 2a vibrator to cause vibration of a portion of the pressure sensitive surface in 3response to at least one selected from among: a user touch on the pressure 4sensitive surface with the first touch pressure (relied upon portion), a user touch on the pressure sensitive 5surface with the second touch pressure, activation of a control element, or a user 6touch on the pressure sensitive surface moving between different locations of the 7pressure sensitive surface, as taught by Marggraff, in order to enhance simulated interaction (Marggraff, ¶ [0002]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vexo in view of Selig et al, hereinafter Selig (U.S. 6,492,978 B1).
1 In regards to claim 12, Vexo discloses: the simulated reality input device of claim 10, but fails to disclose: further comprising: 2a physical overlay on the pressure sensitive surface, the physical overlay 3comprising a plurality of physical overlay portions that correspond to respective 4control elements of the virtual input device, wherein user touch inputs on respective 5physical overlay portions of the plurality of physical overlay portions correspond to 6touches of the respective control elements.    
However, Selig discloses: further comprising: 2a physical overlay on the pressure sensitive surface, the physical overlay 3comprising a plurality of physical (Selig, figs. 1-6, disclosed in col 2, lines 28-33 & 40-60, & col 4, lines 5-35 & lines 42-50).    
Selig and Vexo are considered to be analogous art because both are in the same field of endeavor related to touch display devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the simulated reality input device of Vexo to further comprise: 2a physical overlay on the pressure sensitive surface, the physical overlay 3comprising a plurality of physical overlay portions that correspond to respective 4control elements of the virtual input device, wherein user touch inputs on respective 5physical overlay portions of the plurality of physical overlay portions correspond to 6touches of the respective control elements, as taught by Selig, in order to enhance tactile feedback with mechanical keyboard matching benefits (Selig, col 2, lines 22-25).
Allowable Subject Matter
Claims 5, 7-9, & 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626